J-S11044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM MOORE, III                         :
                                               :
                       Appellant               :   No. 477 WDA 2020

         Appeal from the Judgment of Sentence Entered March 10, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000599-2019


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                  FILED: MAY 3, 2021

        Appellant, William Moore III, appeals from the aggregate judgment of

sentence of five to ten years of confinement followed by three years of

probation, which was imposed after his convictions at a stipulated bench trial

for:    persons not to possess, use, manufacture, control, sell or transfer

firearms; firearms not to be carried without a license; use of or possession

with intent to use drug paraphernalia; and possessing instruments of crime

(“PIC”).1    After careful review, we vacate the judgment of sentence and

remand for a new suppression hearing.

        The facts underlying this appeal are as follows:



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
118 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 35 P.S. § 780-113(a)(32), and 18
Pa.C.S. § 907(a), respectively.
J-S11044-21


        Agent Richard Castagna testified that he was conducting mobile
        surveillance on November 27, 2018 near Farnsworth Avenue and
        Miller Avenue in the City of Clairton due to a recent rash of
        shooting incidents and drug complaints.            At the time of
        [Appellant]’s arrest, Agent Castagna was a detective for the City
        of Clairton Police Department. At the time of trial, Agent Castagna
        was a narcotics agent for the Pennsylvania Attorney General’s
        Office. While he was conducting surveillance, he observed a black
        automobile driving up Miller Avenue and turn onto Farnsworth
        Avenue without its turn signal activated. Agent Castagna then
        initiated a traffic stop of the vehicle on Madison Avenue. Prior to
        actually stopping the vehicle, Agent Castagna observed
        [Appellant] place a backpack (later described as a blue Kenneth
        Cole Reaction bookbag) behind the driver’s seat. Agent Castagna
        approached the passenger side of the vehicle and Officer Tallie[2]
        approached the driver’s side. Both law enforcement officers
        smelled a strong odor of marijuana emanating from the vehicle.
        Both occupants of the vehicle were removed from the vehicle and
        patted down for officers’ safety. The driver, Kelsey Gori, was
        cooperative and admitted that she had been smoking marijuana.
        She removed a baggie of marijuana from her bra and gave it to
        Officer Tallie. The passenger in the vehicle was [Appellant]. Upon
        being removed from the vehicle and being patted down,
        [Appellant] refused to identify himself.        The officers began
        searching the vehicle. The officers also observed marijuana
        “roaches,” or burnt marijuana cigarettes, in the vehicle. Soon,
        [Appellant]’s mother and brother arrived on the scene of the traffic
        stop. [Appellant] started to walk away from the site of the traffic
        stop. He was ordered not to leave. [Appellant] became irate and
        began yelling at the police officers that they could not search his
        backpack. He told the officers at least three times that they could
        not search the backpack. [Appellant]’s mother also yelled at the
        police officers that they could not search the backpack.
        [Appellant]’s mother was also detained at the scene. As the
        officers approached the backpack, [Appellant] left the scene of the
        traffic stop and entered a residence [on] Madison Avenue.

        Officer Tallie then searched the backpack. Inside the backpack
        was a .45 caliber Springfield Armory pistol, marijuana,
        ammunition, . . . and ripped baggies used for drug sales.


____________________________________________


2   Officer Tallie’s first name does not appear in the certified record.

                                           -2-
J-S11044-21



Trial Court Opinion, dated July 15, 2020, at 1-3. The trial court also concluded

that the backpack contained “a knife with a 14-inch blade[.]” Id. at 3.

      Appellant filed a motion to suppress, alleging that police “performed a

search of the vehicle without a warrant, [p]robable [c]ause, exigent

circumstances or consent.” Motion to Suppress, 5/10/2019, at ¶ 4. During

the hearing on the motion, Appellant’s counsel stated that, according to then-

current case law, “Only probable cause and no exigent circumstances are

required for the police to engage in an automobile search, thus Pennsylvania

has agreed with the Federal rule regarding vehicle searches.”             N.T.,

7/18/2019, at 33. “Th[e trial c]ourt denied [Appellant]’s suppression motion

because Agent Castagna and Officer Tallie both smelled marijuana emanating

from the vehicle[,] observed “roaches” of marijuana in the vehicle[,]” and had

taken possession of marijuana from Ms. Gori that she had concealed on her

person. Trial Court Opinion, dated July 15, 2020, at 5.

      “After the denial of a suppression motion, [Appellant] proceeded to a

stipulated nonjury trial” and was convicted of the aforementioned charges.

Id. at 1. Appellant “was sentenced to a term of imprisonment of not less than

5 years and not more than 10 years followed by three years of probation. No

further penalty was imposed at the remaining counts of conviction.

[Appellant] then filed a Notice of Appeal[.]” Id.

      On May 29, 2020, Appellant filed his statement of errors complained of

on appeal, alleging, inter alia, that the trial court erred by denying his

suppression motion, because the “police did not have independent probable

                                     -3-
J-S11044-21



cause to conduct a warrantless search.”           Concise Statement of Errors

Complained of on Appeal, 5/29/2020, at ¶ 4.a. The concise statement makes

no mention of exigent circumstances.3

        Appellant now presents the following issues for our review:

        I.   Did the trial court err in denying the suppression motion
        because police did not have probable cause to conduct a
        warrantless search of the closed backpack in the back seat of the
        car?

        II.   Was the evidence . . . insufficient to sustain the conviction
        for [PIC], as the Commonwealth did not prove, beyond a
        reasonable doubt, that there was a knife in the backpack or that
        [Appellant] had an intent to use a knife criminally?

Appellant’s Brief at 5 (suggested answers and trial court’s answers omitted).

        Appellant first challenges the denial of his suppression motion. Id. at

13.

        In reviewing the denial of a suppression motion, our role is to
        determine whether the suppression court’s factual findings are
        supported by the record and whether the legal conclusions drawn
        from those facts are correct.       Because the Commonwealth
        prevailed before the suppression court, we may consider only the
        evidence of the Commonwealth and so much of the evidence for
        the defense as remains uncontradicted when read in the context
        of the record as a whole. Where the suppression court’s factual
        findings are supported by the record, we are bound by these
        findings and may reverse only if the court’s legal conclusions are
        erroneous. Where, as here, the appeal of the determination of
        the suppression court turns on allegations of legal error, the
        suppression court’s legal conclusions are not binding on an
        appellate court, whose duty it is to determine if the suppression
        court properly applied the law to the facts. Thus, the conclusions
        of law of the courts below are subject to our plenary review.


____________________________________________


3   The trial court entered its opinion on July 15, 2020.

                                           -4-
J-S11044-21



Commonwealth v. Yim, 195 A.3d 922, 926 (Pa. Super. 2018) (citations and

internal brackets omitted).     Furthermore, our scope of review from a

suppression ruling is limited to the evidentiary record created at the

suppression hearing. Commonwealth v. Fulton, 179 A.3d 475, 487 (Pa.

2018).

      Appellant argues that “police did not have probable cause to conduct a

warrantless search of the closed backpack in the back seat of the car.”

Appellant’s Brief at 13.

      “The level of probable cause necessary for warrantless searches of

automobiles is the same as that required to obtain a search warrant.”

Commonwealth v. Scott, 210 A.3d 359, 363 (Pa. Super. 2019) (citations

omitted).

      “Probable cause does not demand the certainty we associate with
      formal trials. Rather, a determination of probable cause requires
      only that the totality of the circumstances demonstrates a fair
      probability that contraband or evidence of a crime will be found in
      a particular place.” Commonwealth v. Manuel, 194 A.3d 1076,
      1081 (Pa. Super. 2018) (en banc) (quoting Commonwealth v.
      Otterson, 947 A.2d 1239, 1244 (Pa. Super. 2008)).

Id.

      Significantly, during the pendency of this appeal, on December 22,

2020, the Supreme Court of Pennsylvania decided Commonwealth v.

Alexander, 243 A.3d 177 (Pa. 2020), which overruled Commonwealth v.

Gary, 91 A.3d 102 (Pa. 2014), and its progeny.        Gary had held that the

search-and-seizure provision of the Pennsylvania Constitution provides no

greater protection than does the Fourth Amendment of the United States

                                     -5-
J-S11044-21



Constitution with regard to warrantless searches of automobiles.          Gary

continued that the only prerequisite for a warrantless search of a motor

vehicle is probable cause to search, with no exigency required beyond the

inherent mobility of a motor vehicle.

      In Alexander, 243 A.3d at 180–81, 208–09, the Pennsylvania Supreme

Court concluded that Article I, Section 8 of the Pennsylvania Constitution

affords greater protection to our citizens than the Fourth Amendment of the

United States Constitution, noting that “[t]he long history of Article I,

Section 8 and its heightened privacy protections do not permit us to carry

forward a bright-line rule that gives short shrift to citizens’ privacy rights.”

Our Supreme Court thereby re-affirmed and reinstated the pre-Gary line of

cases that required police to have both probable cause and exigent

circumstances before conducting a warrantless search of an automobile. Id.

at 180–81, 208–09. The Supreme Court instructed that courts “will have to

decide, just as they did pre-Gary, whether exigent circumstances justified

warrantless searches in discrete scenarios, with a focus on the particular

facts.” Id. at 208.

      In Commonwealth v. Shaw, 2021 PA Super 19, *13 (filed

February 17, 2021), this Court concluded that, where the testimony at the

original suppression hearing was “not particularly directed at the exigencies

of the situation,” it was appropriate to remand to the suppression court for

further proceedings.     Accordingly, in Shaw, this Court “vacate[d the

a]ppellant’s judgment of sentence and remand[ed] for further proceedings

                                        -6-
J-S11044-21



consistent with” Alexander. Id. (citing Alexander, 243 A.3d at 208-09).

Consequently, we vacate Appellant’s judgment of sentence and remand for

further proceedings consistent with this decision.

      Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2021




                                     -7-